Case 7:20-cv-04249-VB Document 5 Filed 09/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

oe eee eee een eenneneeennenneeneeeneeneene X
GARY PIETROPAULO, Administrator of the : fi
Estate of Gary J. Pietropaulo, we

Plaintiff, : ORDER
v. :

20 CV 4249 (VB)

United States of America,

Defendant. :
ee ee xX

 

 

On June 3, 2020, plaintiff Gary Pietropaulo, as Administrator of the Estate of Gary J.
Pietropaulo, commenced the instant action against the United States of America. (Doc. #1).

On June 4, 2020, the Clerk of Court issued a summons as to the government. (Doc. #4).
However, there is no indication on the docket that the government has been served in accordance
with Fed. R. Civ. P. 4, and the government has not appeared in this case.

Accordingly, pursuant to Fed. R. Civ. P. 4(m), this action will be dismissed without
prejudice unless, on or before September 9, 2020, plaintiff either: (i) files to the ECF docket
proof of service, indicating the government was served on or before September 1, 2020, in
accordance with Rule 4(m); or (ii) shows good cause in writing for his failure to comply with
Rule 4(m).

Dated: September 2, 2020
White Plains, NY

SO ORDERED: az

Yi

Vincent L. Briccetti
United States District Judge

  

 

 
